Citation Nr: 0812129	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-01 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right eye 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran who had active duty service from March 1968 to 
April 1971.  He was awarded the Combat Infantryman Badge, 
among other decorations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
March 2006.  A statement of the case was issued in May 2006, 
and a substantive appeal was received in December 2006.  The 
veteran testified at a Board hearing at the RO in September 
2007.  A transcript is of record. 

Both additional evidence and a written waiver of preliminary 
RO review were received on September 2007 at the 
aforementioned Board hearing.   

The Board additionally notes that based on the testimony 
provided by the veteran at the September 2007 Board hearing 
at the RO, the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for residuals of a concussion has been withdrawn.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on the 
appellant's part.




FINDINGS OF FACT

1.  By rating decision in April 1971, service connection was 
denied for eye disability; the veteran did not file a notice 
of disagreement to initial an appeal.  

2.  Certain evidence received since the April 1971 rating 
decision raises a reasonable possibility of substantiating 
the veteran's claim of service connection for right eye 
disability.  


CONCLUSIONS OF LAW

1.  The April 1971 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for right eye 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1971, the veteran filed a VA Form 21-526e in which 
he set forth several service connection claims.  A review of 
this document shows a handwritten reference to a right eye 
condition which appears to have been written over to 
reference the left eye.  At any rate, by rating decision in 
April 1971 the veteran denied service connection for eye 
disability described as myopia.  The veteran was furnished 
notice of the denial, but he did not file a notice of 
disagreement to initiate an appeal.  The April 1971 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  

In February 2005, the veteran filed a claim of service 
connection for "blurred vision" of the right eye.  This 
constituted a request to reopen the claim which had been 
denied by the April 1971 rating decision.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  New and material evidence is defined as existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

Various items of medical evidence have been received since 
the April 1971 rating decision as well as statements and 
testimony from the veteran.  The veteran (a combat veteran) 
has reported two separate explosion incidents, one during 
training and one in Vietnam.  He contends that one or both of 
the explosion injuries resulted in right eye disability.  
Also of record is a December 2005 report of a VA examination 
for purposes of scarring of the face.  The examiner directed 
the examination toward a scar on the right side of the face 
which the veteran claimed was the result of the explosion(s).  
However, the examiner noted that the file included medical 
records pertaining to a "macular pucker," and that the 
macular pucker seemed to be related to the explosion.  An x-
ray study showed two metallic foreign bodies adjacent to the 
right zygomatic arch, and the diagnosis was residuals of 
wounds from explosives/shrapnel.  The Board believes these 
items of new evidence raise a reasonable possibility of 
substantiating the veteran's right eye disability claim.  
Accordingly, the claim is reopened.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case at this 
point.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
anticipated that any VCAA deficiencies will be remedied by 
the actions directed in the remand section of this decision. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for right eye 
disability.  To this extent, the appeal is granted. 


REMAND

As the claim of service connection for right eye disability 
has been reopened, the Board believes development of the 
medical evidence is necessary to assist the veteran.  The 
2005 VA scar examiner commented that the macular pucker 
seemed to be related to an explosion, but the examiner was 
focusing on a right face scar.  The Board believes that a 
special eye examination is necessary to ascertain the 
etiology of the reported macular pucker.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
special VA eye examination to ascertain 
whether any current eye disability, to 
include macular pucker, is causally 
related to injury by explosives during 
service.  The claims file must be made 
available to the examiner for review.  
After reviewing the claims file and 
examining the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
current right eye disability, to include 
macular pucker, is causally related to 
injury by explosives during service.  

2.  After completion of the above, the RO 
should review the expanded record and 
undertake a merits analysis of the claim 
of service connection for right eye 
disability.  If the claim remains denied, 
the RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate reviews. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


